DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 June 2020 has been entered.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the taps having an internal rounded surface, the intra-bony coronal part, and the lateral borders of the core segments being concave must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82, 92 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The taps including an “internal rounded surface” that connects the side surfaces of at least one tap as claimed in claim 82, and that that the “lateral borders of said core segments being concave” of claim 92 8S/N: 13/504953are not found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86, 87, 91, 93 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 86, it is used the term “right” in line 9 of the claim, when referring to the tilting of the at least one tap. The use of the term is confusing because “right” and “left” when describing an object is relative to the position of the viewer with respect to the object. Therefore, having claimed “being tilted to the right” will depend on the location of the viewer with respect to the claimed at least one tap, making the claim indefinite.
Regarding claim 87, the recitation of the “at least one of said at least two external threads has a thread segment having an apical side that has a first flat region and two additional flat regions, when continuing said first flat region of said apical side of said thread segment with a first straight imaginary line in an apical-coronal cross-section to a central longitudinal axis of said dental implant a first apical side angle being formed between said first straight imaginary line and said central longitudinal axis, when continuing said additional two flat regions of said apical side of said thread segment with two additional straight imaginary lines in said apical-coronal cross-section to said central longitudinal axis two additional apical side angles being formed between said two additional straight imaginary lines and said central longitudinal axis” in lines 3-14 is 
In addition, due to it is not understood which “two additional flat regions” are, it is not understood where the “two additional apical side angles” are located or with respect to what structural elements of the dental implant. 
Furthermore, the use of the term “formed” is confusing, when referring to the “first apical side angle” and the “two additional apical side angles”. Due to the term “formed” is usually associated with a process of making a structural element of a physical body. The use of said term to describe angles between imaginary lines is not understood. It is believed that applicant’s intension is to describe that between the first straight imaginary line and the central longitudinal axis have a first apical side angle, and that the two additional straight imaginary lines and said central longitudinal axis have two additional apical side angles.
Regarding claim 91, the recitation of “at least one external slot in an apical-coronal cross- section form parallel lines” in line 11, is confusing. It is not understood if the “at least one external slot” in addition has “parallel lines”, or that the “at least one external slot” is parallel to the central longitudinal axis of the implant. 
Also, in line 13-15 of the claim, the recitation of “middle straight imaginary lines connecting all said lateral tips in said apical-coronal cross-section along said middle region 5S/N: 13/504953 of said dental implant form a first apically tapering angle” is confusing. It is not understood if between what two structural elements the “first apically tapering angle” is, what the dental implant is forming. The term “form” is usually associated with a process of making a structural element of a physical body. The use of said term to describe and has a first apically tapering angle.
Claim Objections
Claims 87, 91, 93 and 95 are objected to because of the following informalities:  Across said claims are used of the terms “first straight imaginary line”, “two additional straight imaginary lines“, “coronal straight imaginary lines”, “middle straight imaginary lines”, “apical straight imaginary lines”, “coronal straight imaginary lines“ “imaginary line”, and “straight lines”. Due to the lines are imaginary, said lines are not real, it is suggested to described the intended subject matter with respect to structural elements of the dental implant and not from lines that are imaginary and not present in the dental implant.
Claim 88 is objected to because of the following informalities:  In line 4 of the claim uses the term “first and second external threads”. Even when it is understood that said term refers to the “first external thread” and the “second external thread” of line 2, it is suggested to maintain the same nomenclature across the claims. Therefore, it is suggested in order to avoid potential confusion to use one of the above terms throughout the claims.  Appropriate correction is required.
Claim 91 is objected to because of the following informalities: In line 12 of the claim uses the term “implant” and at the same time across the same claim and the rest of the claims uses the term “dental implant”. It is understood that both terms refer to the same limitation. However, in order to avoid potential confusion it is suggested to use one of the above terms across all the claims.

Allowable Subject Matter
Claims 74-77, 83, 88-90, 93-96 and 98-99 are allowed.
Claims 82, 86, 87, 91, 92 and 97 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
After further examination of the claims, it is concluded that even when claims 74-77, 83, 88-90, 93-96 and 98-99 are allowed, the amended claims 82, 86, 87, 91, 92 and 97 depending on claim 74 include 112(a)’s and 112(b)’s deficiencies, see rejections above, and the amended claims 87, 88, 91, 93 and 95 also include deficiencies objected because include informalities, see objection above, not place the present application in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772